DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second system for measuring flow, attached to the hose reel unit” recited in claim 3; the “turbine” recited in claims 5 and 8; and “a source pump” recited in claims 5 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The preamble of claim 1 is directed to a system.  Yet, the claim fails to recite any elements of the system.  This is evidenced by the lack of transitional phrase for the system.
Claim 1 recites the limitation “using” in line 2.  It is uncertain whether the claim is directed to an apparatus, as suggested by the preamble, or a method of using, as suggested by the recitation “using.”  The claim appears to cross two statutory classes of inventions.
Claim 1 appears to recite a Markush Group in lines 3-5.  The Markush grouping requires a selection from a closed group “consisting of” the alternative members.  MPEP 2117, 2173.05(h).
Claim 2 recites “for use on a watering system…”  It is uncertain whether the claim is directed to an apparatus or a method of use.  The claim appears to cross two statutory classes of inventions.
Claim 2 recites the limitation "the hose" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "water flowing through the hose and the pipe" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “fluid flow” in line 2.  It appears to be a double inclusion of the “fluid flow” recited in claim 1.
Claim 3 recites the limitation “attached to the hose reel unit” in line 2.  It is uncertain what is attached to the hose reel unit (because of the comma proceeding the limitation).
Claim 4 recites the limitation "the vibration detector" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be double inclusion of the “at least one sensor” recited in claim 1.
Claim 4 recites the limitation "vibrations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a double inclusion of the “vibration” recited in claim 1.
Claim 4 recites the limitation "turbulence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the microphone" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a double inclusion of the “at least one sensor” recited in claim 1.
Claim 5 recites the limitation "noise" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a double inclusion of the “vibration” recited in claim 1.
Claim 5 appears to recite a Markush Group in lines 2-4.  The Markush grouping requires a selection from a closed group “consisting of” the alternative members.  MPEP 2117, 2173.05(h).
Claim 5 recites the limitation "the hose reel unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation "the reel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
 Claim 5 recites the limitation "the sprinkler" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation "the hose" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "water flowing through the hose and the pipe" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “attached to at least one selected from….”  It is uncertain what is attached to at least one selected from… (because of the comma proceeding the limitation).
Claim 6 appears to recite a Markush Group in lines 7-8.  The Markush grouping requires a selection from a closed group “consisting of” the alternative members.  MPEP 2117, 2173.05(h).
Regarding claim 6, the recitation “fluid flow” in claim 1 is a double inclusion of the “water” recited in claim 6, line 5.
Regarding claim 6, the recitation “a fluid communication device” in claim 1 is a double inclusion of the “hose” recited in claim 6, line 2.
Regarding claim 6, the recitation “a structure” in claim 1 is a double inclusion of the “hose reel unit” and/or the “sprinkler cart” recited in claim 6, lines 2 and 3, respectively.
Claim 6 recites “a pipe” in line 7.  It appears to be a double inclusion of the “pipe” recited in line 3.
Claim 6 recites “a hose” in line 7.  It appears to be a double inclusion of the “hose” recited in line 2.
Claim 6 recites “a hose reel unit” in lines 7-8.  It appears to be a double inclusion of the “hose reel unit” recited in line 2.
Claim 6 recites “a sprinkler cart” in line 8.  It appears to be a double inclusion of the “sprinkler cart” recited in line 3.
Claim 7 recites the limitation "the vibration detector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "vibrations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a double inclusion of the “vibration” recited in claim 1.
Claim 7 recites the limitation "turbulence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the microphone" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "noise" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a double inclusion of the “vibration” recited in claim 1.
Claim 8 appears to recite a Markush Group in lines 2-3.  The Markush grouping requires a selection from a closed group “consisting of” the alternative members.  MPEP 2117, 2173.05(h).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falster-Hansen et al. (2015/0001310).
Hansen et al. disclose a system for detecting fluid flow in a fluid communicating device 40 using at least one sensor 71 for registering presence of vibration, wherein the at least one sensor is attached to the fluid communicating device.
Claim 2 merely indicates the intended use of the system and does not constitute a positively recited limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK